Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
	In claim 7, the term "micro-metal" is vague and not clear and leaves the reader in doubt as to the meaning of the technical features to which they refer, thereby rendering the subject-matter of said claims unclear. In addition, such term is not defined in the description which renders the subject-matter of claim 7 unclear.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Claims 1-8 and 10-11 drawn to an apparatus and method claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler (US 2014/0085148 of record).
Respecting claim 1, Cutler discloses, at least in Figs. 6-8, an antenna apparatus (Figs. 6 and 8), comprising a first substrate (128 and 182, paragraph 0071),  a second substrate (120 and 194, paragraph 0071) opposite the first substrate, a first antenna layer (nanowire 136 and 190, paragraph 0080) on a side of the second substrate facing the first substrate, an insulating layer (124 and 186, paragraph 0072) on a side of the first antenna layer facing the first substrate, a conductive layer (126 and 184, paragraph 0072) on a side of the insulating layer facing the first substrate;
	wherein the first antenna layer (136 and 190) is configured to receive signals in different frequency ranges (Paragraph 0053:"other embodiments use patch antennas, which operate into the IR and higher frequencies and can have extended solid and open geometries (e.g. squares, rectangles, any n-sided structure or others)", the path antennas operates at infra-red (see paragraph 0021) and higher frequencies, thus different frequency ranges); and the first antenna layer (136, 190). the insulating layer (124, 186) and the conductive layer (126, 184) are all between the first substrate (128, 182) and the second substrate (120,194), wherein the first antenna layer comprises a plurality of antenna units (Fig. 8), each of the plurality of antenna units comprises a radiation patch (paragraph 0080) and is configured to receive the signals in one of the different frequency ranges; the insulating layer (D1: Figs. 6 and 8, 124 and 186, paragraph 0072) comprises a plurality of sub-insulating layers (D1: Figs. 6 and 8, a sub- insulating layer may be defined on top of the tip of each antenna),  the conductive layer (126 and 184, paragraph 0072) comprises a plurality of conductive electrodes (Fig. 8, implicit feature to have a conductive electrode associated with each antenna), and the plurality of the sub-insulating layers, the plurality of the conductive electrodes, and the plurality of the antenna units are in one-to- one correspondence (Figs. 6 and 8, each antenna is associated with a sub-insulating layer and a : " Turning next to FIG. 6, there is shown a high frequency rectifying device 1").
	Respecting claims 2 and 3, Cutler discloses, in Figs. 6 and 8, the metal electrode layer is the ground electrode and as disclosed by paragraph 0080, the plurality of nanowires/nCNTs can be replaced by a plurality of patch antennas, it is implicit that when a patch antenna is used a dielectric layer would be integrated between the patch and the ground electrode, and patch antennas are implemented in Fig. 8.
	Respecting claim 4, Cutler further discloses that a conductivity of the radiation patch (paragraph 0054:"Such antenna arrays of gold") is higher than a conductivity of one of the plurality of conductive electrodes (Fig. 8: ITO (indium-tin- oxide)), the conductivity of gold is higher than the conductivity of ITO.
	Respecting claims 5-7, the claimed subject-matters are disclosed by Fig. 6 of Cutler when a patch antenna is used instead of the nanotube antenna.  
	Respecting claims 8 and 10, Cutler discloses, in paragraph 0053, the plurality of antenna units having a shape of a square or a rectangle and the plurality of antenna units is distributed on the first substrate in a cluster or strip form. Since the patch and the conductive electrodes are on top of each other then the orthographic projection of one of the plurality of conductive electrodes on the first substrate covers an orthographic projection of the radiation patch of one antenna unit.	
	Respecting claim 11, Cutler discloses, in paragraph 0072, the metal electrode layer (126) includes a transparent conductive material.
. 
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-14 drawn to an apparatus and method claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler in view of Davids et al (US 2016/0260755 of record)
	Respecting claim 9, Cutler does not explicitly disclose that the conductive electrodes and the radiation patch have a same pattern; However, using substantially the same pattern for the antenna and the conductive electrodes is a standard design option to a skill in the art as taught by Davids in Fig. 2 and would implement in Cutler to achieve design results.
	Respecting claim 12 which recites a shape of the ground electrode to be a square or a circle. Cutler discloses, in Fig. 8, that the shape of the ground electrode (194), is rectangular. Since the shape of the ground electrode is strictly dependent on the size and shape requirement of the antenna and therefore does not contribute to any surprising technical effect and therefore cannot be considered as inventive.	
	Respecting claim 13, selecting liquid crystal for the dielectric layer is merely a design choice to select well-known material for an antenna’s support layer.

	Respecting method claim 19, the subject-matter of the claim corresponds in terms of method features to that of claim 14; therefore, the rejection to claim 14 also apply to method claim 19.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
February 26, 2022					/TRINH V DINH/						for Trinh V Dinh, Patent Examiner of Art Unit 2845